SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

234
KA 11-00678
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

STEVEN T. O’NEIL, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


SHIRLEY A. GORMAN, BROCKPORT, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Patricia D.
Marks, J.), rendered September 13, 2010. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the third
degree, grand larceny in the fourth degree, criminal possession of
stolen property in the third degree and criminal possession of stolen
property in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v O’Neil ([appeal No. 1] ___ AD3d
___ [Mar. 20, 2015]).




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court